DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7, 9-12, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2016/0148026 A1 to Grimaux (“Grimaux”) in view of WO2013/095410 A1 to Corrion (“Corrion”).
As per claims 2, 9 and 16, the claimed subject matter that is met by Grimaux includes:
a payment processing system, comprising (Grimaux: ¶ 0060 and Figs. 3 and 6): 
a plurality of terminals, wherein each of the plurality of terminals corresponds to a particular product of a plurality of products, wherein the plurality of terminals are coupled to a payment processing device, and wherein the plurality of terminals are configured to wirelessly receive information from one or more mobile devices (Grimaux: ¶¶ 0033 “ a system of RFID-based terminals and user-worn RFID devices is provided within an event interrogation zone”, 0036 “each terminal is associated with a single product”, 0060, 0146 and 0147); and 
the payment processing device, wherein the payment processing device is configured to perform operations comprising (Grimaux: ¶ 0061 “server”):
receiving a first signal from a first terminal of the plurality of terminals, wherein the first signal includes user information corresponding to a user of a first mobile device, wherein the first terminal corresponds to a first product, and wherein the user information was received by the first terminal from the mobile device based on the user of the mobile device being within a threshold distance of the first terminal (Grimaux: ¶ 0036, 0061 and 0075); and 
in response to receiving the first signal from the first terminal, updating a virtual shopping cart of the user to include the first product, wherein the updating the virtual shopping cart includes (Grimaux: ¶ 0173 and Fig. 6): 
identifying the first product from a plurality of products based on analyzing a content of the first signal to determine that it was transmitted by the first terminal (Grimaux: ¶ 0173 and Fig. 6), and 
determining that the first terminal corresponds to the first product (Grimaux: ¶¶ 0036 and 0173 and Fig. 6).
Although Grimaux teaches a “reader antenna” (Grimaux: ¶ 0072), Grimaux fails to specifically teach a plurality of antennas. The Examiner provides Corrion to teach and disclose this claimed feature.
The claimed subject matter that is met by Corrion includes:
a plurality of antennas, wherein each of the plurality of antennas corresponds to a particular product of a plurality of products, wherein the plurality of antennas are coupled to a payment processing device, and wherein the plurality of antennas are configured to wirelessly receive information from one or more mobile devices (Corrion: pg. 4 “tap zones 208 exist in the volume about each of the NFC compatible antennas 206”, pg. 8 “user taps or bumps their mobile device 106 in the general vicinity of that particular icon 110 as illustrated by reference 504” and pg. 9 “one tap by the user might have brought up information regarding a computer (or other product or service) which the user wishes to purchase. If so, another tap could indicate that the user accepts a contract (or the terms thereof) associated with the purchase” and pg. 11 and Figs. 1, 2 and 5)
Grimaux teaches a system and method for contactless payment. The sole difference between Grimaux and the claimed subject matter is that Grimaux does not specifically disclose a plurality of antennas. Corrion teaches a comparable system and method for contactless payment. Corrion shows that the use of a plurality of antennas was known in the prior art at the time of the invention. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the antennas of Corrion for the terminals of Grimaux. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claims 3, 10 and 17, the claimed subject matter that is met by Grimaux and Corrion includes:
wherein the plurality of antennas are further configured to wirelessly receive information from the one or more mobile devices by way of receiving a tap from the one or more mobile devices in one or more tap zones corresponding to the plurality of antennas (Corrion: pg. 4 “tap zones 208 exist in the volume about each of the NFC compatible antennas 206”, pg. 8 “user taps or bumps their mobile device 106 in the general vicinity of that particular icon 110 as illustrated by reference 504”).
The motivation for combining the teachings of Grimaux and Corrion are discussed in the rejection of claims 1, 9 and 16, and are incorporated herein.
As per claims 4, 11 and 18, the claimed subject matter that is met by Grimaux and Corrion includes:
wherein each of the plurality of antennas are configured to include content or characteristics in a generated signal that is unique to the respective antenna (Grimaux: ¶ 0036 “each terminal is associated with a single product” and Corrion: pg. 9 “one tap by the user might have brought up information regarding a computer (or other product or service) which the user wishes to purchase. If so, another tap could indicate that the user accepts a contract (or the terms thereof) associated with the purchase”).
The motivation for combining the teachings of Grimaux and Corrion are discussed in the rejection of claims 1, 9 and 16, and are incorporated herein.
As per claims 5, 12 and 19, the claimed subject matter that is met by Grimaux and Corrion includes:
the operations further comprising initiating a transaction for the first product based on receiving the first signal from the first antenna, wherein initiating the transaction includes identifying a financial information of the user (Grimaux: ¶ 0036 “each terminal is associated with a single product” and Corrion: pg. 1, pg. 9 “one tap by the user might have brought up information regarding a computer (or other product or service) which the user wishes to purchase. If so, another tap could indicate that the user accepts a contract (or the terms thereof) associated with the purchase” and pg. 11 “the mobile device 106 could send to the input/output device 102 information concerning the user and/or purchasing information preferred for use by the user”).
The motivation for combining the teachings of Grimaux and Corrion are discussed in the rejection of claims 1, 9 and 16, and are incorporated herein.
As per claims 7 and 14, the claimed subject matter that is met by Grimaux and Corrion includes:
wherein the identifying the first product from the plurality of products is further based on analyzing one or more characteristics of the first signal and determining that the one or more characteristics correspond to the first antenna (Grimaux: ¶ 0036 “each terminal is associated with a single product. In this case, the ProductID of a sampled product is retrieved by inference when a user RFID device is tapped or scanned at the terminal. That is to say, the terminal already has in memory its associated ProductID, and this can be communicated to the server and/or the user RFID device when the user RFID device is tapped or scanned” and Corrion: pg. 9 “one tap by the user might have brought up information regarding a computer (or other product or service) which the user wishes to purchase. If so, another tap could indicate that the user accepts a contract (or the terms thereof) associated with the purchase”).
The motivation for combining the teachings of Grimaux and Corrion are discussed in the rejection of claims 1 and 9, and are incorporated herein.
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grimaux in view of Corrion as applied in claims 1, 9 and 16, and further in view of United States Patent No. 10,268,762 B1 to Ledet (“Ledet”).
As per claims 6, 13 and 20, Grimaux and Corrion fail to specifically teach wherein a timer is initiated upon the reception of the first signal from the first antenna, and wherein the transaction is initiated after a first amount of time after reception of the signal has expired. The Examiner provides Ledet to teach and disclose this claimed feature.
The claimed subject matter that is met by Ledet includes:
wherein a timer is initiated upon the reception of the first signal from the first antenna, and wherein the transaction is initiated after a first amount of time after reception of the signal has expired (Ledet: column 16, lines 27-38).
Grimaux and Corrion teach a system and method for contactless payment. Moberg teaches a comparable system and method for contactless payment that was improved in the same way as the claimed invention. Ledet offers the embodiment of wherein a timer is initiated upon the reception of the first signal from the first antenna, and wherein the transaction is initiated after a first amount of time after reception of the signal has expired. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the timer as disclosed by Ledet to the system and method for contactless payment as taught by Grimaux and Corrion for the predicted result of improved systems and methods for contactless payment. No additional findings are seen to be necessary. 

Claims 8, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Grimaux in view of Corrion as applied in claims 1, 9 and 16, and further in view of United States Patent Application Publication No. 2014/0046855 A1 to Moberg (“Moberg”).
As per claims 8, 15 and 21, Grimaux and Corrion fail to specifically teach the operations further comprising initiating a transaction for the first product based on receiving a second signal from a checkout device, wherein the checkout device is configured to transmit the second signal based on the mobile device being within a threshold distance of the checkout device. The Examiner provides Moberg to teach and disclose this claimed feature.
The claimed subject matter that is met by Moberg includes:
the operations further comprising initiating a transaction for the first product based on receiving a second signal from a checkout device, wherein the checkout device is configured to transmit the second signal based on the mobile device being within a threshold distance of the checkout device (Moberg: ¶¶ 0033, 0039 and 0040)
Grimaux and Corrion teach a system and method for contactless payment. Moberg teaches a comparable system and method for contactless payment that was improved in the same way as the claimed invention. Moberg offers the embodiment of initiating a transaction for the first product based on receiving a second signal from a checkout device, wherein the checkout device is configured to transmit the second signal based on the mobile device being within a threshold distance of the checkout device. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the checkout device as disclosed by Moberg to the system and method for contactless payment as taught by Grimaux and Corrion for the predicted result of improved systems and methods for contactless payment. No additional findings are seen to be necessary. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627